-Adams Ch’., J.
— The first assignment of error is in these words: “There was error in admitting the evidence as shown on pages 12, 16 and 17 of the abstract in evidence of Root, Eorduey and Steinbeck, as to the location of the Kreichhaum building and the government stakes.”
The testimony of these, witnesses is very obscure. The witness Root mentions no building by name as the Kriechbaum building. ' Steinbeck says in regard to it: “ Next to the Kreiehbaum frame going north came a brick. ’ ’ Eorduey speaks of a house huilt on the south west comer hy one Kriechbaum. Whether there was prejudicial error in the admission of this testimony we need not determine. It is sufficient to say that we do not discover that its admission was objected to.
The plaintiffs complain that there was no evidence to support the finding. But we think that there was. One Reed testifies to a government stake, and, as we understand him, to the correctness of the line as claimed by defendants according to the stake. The plaintiff testifies to a survey made for him by the county surveyor and the correctness of his line according to such sur vey.
Affirmed,